Order entered June 21, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00116-CR
                                      No. 05-13-00117-CR

                            JENNY REBECCA BONHAM, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F12-54172-Q, F12-54174-Q

                                          ORDER
        On the Court’s own motion, we ORDER the appellant’s brief received on June 10, 2013

filed as of the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE